ACCEPTED
                                                                       06-16-00074-CV
                                                            SIXTH COURT OF APPEALS
                                                                  TEXARKANA, TEXAS
                                                                10/13/2016 12:05:51 PM
                                                                      DEBBIE AUTREY
                                                                                CLERK

                     NO. 06-16-00074-CV

                IN RE RUBY BRITT., RELATOR
                                                     FILED IN
                                              6th COURT OF APPEALS
                                                TEXARKANA, TEXAS
     RESPONDENT: HON. WILL BIARD, PRESIDING JUDGE
        ND                                   10/13/2016 12:05:51 PM
      62 JUDICIAL DISTRICT, LAMAR COUNTY, TEXAS
                                                  DEBBIE AUTREY
                                                      Clerk


                IN THE COURT OF APPEALS
             FOR THE SIXTH DISTRICT OF TEXAS
                      AT TEXARKANA


               RUBY BRITT (Relator/Plaintiff)
                              Vs.
  STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
              (Real Party in Interest/Respondent)



TRIAL COURT CASE NUMBER 10919 62nd JUDICIAL DISTRICT COURT



             PETITION FOR WRIT OF MANDAMUS




                                MICHAEL D. MOSHER
                                STATE BAR NO. 14580100
                                ROLAND A. MOSHER
                                STATE BAR NO. 24098147
                                THE LAW OFFICE OF
                                MICHAEL D. MOSHER
                                50 NORTH MAIN
                                PARIS, TEXAS 75460
                                (903) 785-4721 TELEPHONE
                                (903) 785-5319 FAX


                                NO ORAL ARGUMENT REQUESTED
                        AMENDED CERTIFICATE OF SERVICE

      On the 13TH day of October, 2016, a true and correct copy of Petition for Writ of

Mandamus was delivered to:

Judge Will Biard
62nd District Court
Lamar County Courthouse
119 North Main Street
Paris, Texas 75460.


Real Party in Interest :
State Farm Mutual Automobile Insurance Company

Stephen W. Johnson
Cynthia W. Cole
Stephen W. Johnson and Associates, PC
Founders Square
900 Jackson Street, Suite 120
Dallas, Texas 75202



                                                   /s/ Roland A. Mosher
                                                   Roland A. Mosher